                Case 21-10849-CSS         Doc 48-3     Filed 07/15/21     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


 In re:
                                                             Chapter 7 (Involuntary)
 PARK PLACE DEVELOPMENT PRIMARY,
 LLC                                                         Case No. 21-10849 (CSS)

                              Alleged Debtor.


                                  CERTIFICATE OF SERVICE

                 I, Laura Davis Jones, hereby certify that on the 15th day of July, 2021, I caused a
copy of the following to be served upon those parties on the attached service list in the method
indicated thereon.

Motion for Entry of an Order Authorizing the Lenders to File Under Seal Exhibit “B” to Casson
Declaration in Support of the Motion for Entry of an Order Dismissing the Involuntary Petition
   Pursuant to 11 U.S.C. 707(a) and 305(a) or, in the Alternative, Granting Relief From the
                      Automatic Stay Pursuant to 11 U.S.C. 362(d)(1), (2)


Dated: July 15, 2021
                                                /s/ Laura Davis Jones
                                                Laura Davis Jones (DE Bar No. 2436)




DOCS_DE:235309.1 68794/001
                Case 21-10849-CSS   Doc 48-3   Filed 07/15/21   Page 2 of 3




Park Place Development Primary, LLC
Case No. 21-10849 (CSS); Ch 7 Service List
Doc #235215
09-Email
08-First Class Mail

ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to Park Place Development Primary, LLC)
Troutman Pepper Hamilton Sanders LLP
Marcy J. McLaughlin Smith
Hercules Plaza, Suite 5100
1313 N. Market Street
Wilmington, DE 19801
E-mail: marcy.smith@troutman.com

ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to Park Place Development Primary, LLC)
Troutman Pepper Hamilton Sanders LLP
Gary W. Marsh
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308
Email: gary.marsh@troutman.com

ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to Park Place Development Primary, LLC)
Troutman Pepper Hamilton Sanders LLP
Brett D. Goodman
875 Third Avenue
New York, NY 10022
Email: brett.goodman@troutman.com

ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to the Petitioning Creditors)
Daniel A. O’Brien
Venable LLP
1201 N. Market Street, Suite 1400
Wilmington, DE 19801
Email: daobrien@venable.com

ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to the Petitioning Creditors)
Jeffrey S. Sabin
Venable LLP
1270 Avenue of the Americas
New York, NY 10020
Email: JSSabin@Venable.com



DOCS_DE:235215.1 68700/001
                Case 21-10849-CSS     Doc 48-3      Filed 07/15/21   Page 3 of 3




ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to Gilbane Residential Construction LLC)
John W. Dreste
Brian M. Streicher
Ernstrom & Dreste, LLP
925 Clinton Square
Rochester, NY 14604
Email: JDreste@ed-llp.com; BStreicher@ed-llp.com

ELECTRONIC MAIL AND FIRST CLASS MAIL
(Counsel to Gilbane Residential Construction LLC)
Daniel J. DeFranceschi
Russell C. Silberglied
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
Email: defranceschi@rlf.com; silberglied@rlf.com

FIRST CLASS MAIL
Office of the United States Trustee
844 King Street, Suite 2207
Lockbox #35
Wilmington, DE 19801




DOCS_DE:235215.1 68700/001                   2
